DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected under 37 CFR 1.75 as being a substantial duplicate of Claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). “configurable between first and second configurations” in Claim 1 lines 17-18 and “reversible between first and second configurations” in Claim 16 lines 17-18 cover the same limitation despite the slight difference in wording. Examiner notes that the footplate rotates rather than reverses and as such the ordinary artisan, in view of the disclosure, would not interpret configurable and reversible as having distinct meanings. Therefore, configurable and reversible cover the same limitation.

Response to Amendment
	Applicant’s amendment, filed 04/25/2022 is acknowledged. Claims 1-8, 10-11, and 13-17 are amended.
	Claim 12 is cancelled.
	Claims 1-8, 10-11, and 13-17 are pending in the instant application.
	The objections to the specification and abstract have been overcome and are withdrawn.

Response to Arguments
Applicant’s arguments, filed 04/25/2022, with respect to Claims 1, 16, and 17 have been fully considered and are persuasive.  The inclusion of allowable subject matter from dependent Claim 12 renders Claims 1, 16, and 17 allowable in light of the amendments. The rejections of Claims 1, 16, and 17 have been withdrawn. The previously given objections to Claims 1, 3, 11, 16, and 17 are withdrawn. The 112(b) rejections of Claims 1-17 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, no prior art was found which taken alone or together teaches or fairly suggests “the connector comprises a cable” in conjunction with the other limitations of independent Claim 1.
Claims 2-8, 10-11, and 13-15 rendered allowable by virtue of their dependency on Claim 1.
Regarding Claim 16, no prior art was found which taken alone or together teaches or fairly suggests “the connector comprises a cable” in conjunction with the other limitations of independent Claim 16.
Regarding Claim 17, no prior art was found which taken alone or together teaches or fairly suggests “the connector comprises a cable” in conjunction with the other limitations of independent Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters:

Those matters listed above in Paragraph 2 under Claim Objections.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0195095 Al (Endelman et. Al.) discloses a similar exercise machine as the applicant, relying on springs and a system of pulleys to regulate motion of a carriage along a guide track.
US 2019/0290953 Al (Anderson et. Al.) discloses a rotating connection that can pivot.
US 6149554 A (Ferguson) teaches an exercise machine which uses a sliding carriage used to practice martial arts kicks.
US 9510989 B2 (Method) teaches an orthopedic stretcher with a similar calf and leg support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754